BETTS, District Judge.
The prize in this instance was captured off the coast of South Carolina, August 21, 1861, by the United States ship Vandalia, and sent into this port, and here libelled September 5,1861. No answer or claim has been interposed or prosecuted by any person. The vessel and cargo were owned in Charleston, and sailed thence for Liverpool between the 6th and 21st tit August, 1861. The master of the vessel knew that the port was blockaded, and the fact was also published in the Charleston papers. The ship’s documents were furnished her by the rebel government at Charleston, and she sailed under the rebel flag. When she was chased by the Vandalia, the master of the prize threw overboard the private letters of the shippers of the cargo he was carrying, and also his deck load, to avoid capture. Judgment of condemnation of the vessel and cargo is rendered, because the prize was at the time of capture enemy property (Jecker v. Montgomery, 18 How. [59 U. S.] 110), and also because she designedly evaded the blockade of Charleston harbor. In this case none of the officers or crew of the captured vessel were sent into this port with the prize, nor were they produced with her to be examined as witnesses. This irregularity is substantially cured by the subsequent appearance and examination in preparatorio of the master of the vessel; and, moreover, no one appears to contest the validity and regularity of the capture.